 

 

EXHIBIT  10.28

Amendment to License Agreement

                 This Amendment (this “Amendment”) is made as of February 28,
2012, by and between Bausch & Lomb Incorporated (“B&L”) and Unilens Vision
Sciences Inc. (“Licensor”). 

                Whereas, B&L and Licensor (as successor in interest to Unilens
Corp. USA) are parties to a certain License Agreement, dated as of October 25,
2001 (the “License Agreement”), pursuant to which Licensor licensed certain
Technology (as defined in the License Agreement) to B&L; and

               Whereas, B&L and Licensor desire to amend the License Agreement
in certain respects as set forth herein to confirm that the license granted
thereunder covers contact lenses manufactured using Licensor’s C Vue Advanced
multifocal contact lens design;

              Now, Therefore, in consideration of the premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.      Definitions.  The definition of Technology set forth in Section 1.20 of
the License Agreement is amended in its entirety to read as follows:

“1.20      “Technology” means technology developed or acquired by Licensor for
producing Licensor’s EMA multifocal lens designs, including, without limitation,
(i) Licensor’s design using multiple aspheric zones separated by one or more
rapid transition zones, which Licensor has referred to as its “C Vue Advanced
multifocal lens design” and (ii) any other multifocal design that is not an EMA
multifocal lens design if the parties agree that such design is subject to the
license granted pursuant to Section 2.1 terms of this Agreement.”

 

2.                  Miscellaneous.  All references to “Agreement” in the License
Agreement shall mean the License Agreement as amended hereby. All capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings given them by the License Agreement.  Except as otherwise provided in
this Amendment, the License Agreement shall continue unchanged and in full force
and effect.   This Amendment constitutes the entire agreement of the parties
with respect to its subject matter, merges and supersedes any prior
understanding with respect to its subject matter and shall not be modified
except by a written instrument executed by each of the parties.  This Amendment
may be executed in two counterparts, each of which shall be an original and both
of which together shall constitute one and the same instrument.

 

In witness whereof, the parties have caused this Amendment to be executed by
their duly authorized officers as of the date first above written.

UNILENS VISION SCIENCES INC.                               BAUSCH & LOMB
INCORPORATED

 

By /s/ Michael Pecora                                                        By
/s/George L. Grobe III                                           

    Name: Michael Pecora                                                    
  Name: George L. Grobe III

    Title:
President                                                                    Title:
Vice President Vision Care Global R&D

 

 

--------------------------------------------------------------------------------

 